UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-8130



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAWRENCE WOODARD,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-96-109)


Submitted:   February 21, 2001             Decided:   April 19, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Woodard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence Woodard appeals his conviction for conspiracy to

distribute cocaine, in violation of 21 U.S.C.A. § 846 (West Supp.

2000).       We dismiss the appeal for lack of jurisdiction because

Woodard’s notice of appeal was not timely filed.

     In criminal cases, the defendant is accorded ten days after

entry of the district court’s final judgment or order to note an

appeal, see Fed. R. App. P. 4(b)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(b)(4).                       This

appeal period is “mandatory and jurisdictional.”             United States v.

Raynor, 939 F.2d 191, 196 (4th Cir. 1991); United States v.

Schuchardt, 685 F.2d 901, 902 (4th Cir. 1982).

     The district court’s final judgment was entered on the docket

on November 26, 1997.            Woodard’s notice of appeal was filed on

November 28, 2001.*         Because Woodard failed to file a timely notice

of appeal or to obtain an extension of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts       and   legal    contentions   are   adequately   presented     in    the

materials         before   the   court   and   argument   would   not    aid    the

decisional process.

                                                                        DISMISSED


        *
       This is Woodard’s second appeal in this matter.        His
conviction and sentence were originally affirmed by this Court on
June 21, 1999.   United States v. Woodard, No. 97-4950, 1999 WL
410080 (4th Cir. June 21, 1999) (unpublished).


                                          2